HUTCHESON, Circuit Judge
(dissenting in part).
I think that the judgment should be affirmed throughout and not affirmed in part and reversed in part. I think it should be affirmed as to all of the awards, for the reason that the minors did not, within the Federal Statute, have a guardian or other authorized representative. The “guardian or other authorized representative” Section 13 (c) of the Act speaks of, is I think, not the natural guardian of the minor’s person, but one appointed as guardian of the estate and obligated and amenable as such. The Florida Statute the majority relies on bears this out I think. Declaring that the mother and father shall be the natural guardians of their children during infancy, it gives them the right though not the duty, of collecting and receiving, up to $500, personal property accruing to the child’s benefit. But it recognizes the difference between the parents as natural guardians of the person with their right but not duty, to receive and collect small amounts due the child, and the guardian of the person and estate formally appointed by them under the Act.
Such a guardian may be appointed by the parents by deed of writing, and when appointed, he shall have “the same power over the child and the property of the child and shall subject him to the same liability as in the case of other guardians.” The statute nowhere imposes either duty or liability upon the parents as natural guardians on account of the child’s estate. It permits but does not obligate them to collect and receive small amounts. The Federal Statute is couched in general terms and is intended to have application generally throughout the states.
The natural guardianship of the Florida Statute with its permissive but not obligatory powers as to small sums is not, I think, the guardianship the Federal Statute speaks of. To read this Special Statute onto the Federal Act, is I think not only to destroy the symmetry of its application throughout the states, but to de*272prive minors of their rights as a result of the neglect or oversight of persons not legally obligated, and not liable to them for failing, to look after their interests.
I dissent from the reversal as to Jeannette’s award.